Citation Nr: 0815828	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-38 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the grant of 
service connection of PTSD, to include the question of 
whether a timely substantive appeal has been filed.


REPRESENTATION

Appellant represented by:	Francisca Santiago, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
July 1972.

In August 2005, the Board of Veterans' Appeals (Board) issued 
a decision in which it determined that the criteria for 
service connection for PTSD were met.  

This appeal to the  Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision, in which the RO 
implemented the Board's August 2005 decision to grant service 
connection for PTSD and assigned an initial 10 percent 
rating, effective September 9, 2002.  In May 2006, the 
veteran filed a notice of disagreement (NOD) with the initial 
rating and effective date assigned.  A statement of the case 
(SOC) pertaining to the initial 10 percent rating assigned 
for PTSD was issued in October 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later that same month.  

In December 2006, the RO issued the veteran a separate SOC 
addressing the veteran's claim for an earlier effective date 
for the grant of service connection for PTSD.   

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran's attorney  submitted a binder containing 
duplicate copies of documents previously associated with the 
claims file.  Also, in n March 2008, the veteran, through his 
attorney, submitted additional statements and duplicate 
copies of documents already associated with the claims file, 
along with a waiver of initial RO consideration.  

Because the claim on appeal involves a request for a higher 
initial rating n following the grant of service connection, 
the Board has characterized this claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

For the reasons expressed below, the Board has 
recharacterized the appeal as encompassing the matters set 
forth on  the title page, and these matters are being 
remanded o the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on her part, is required. 

As final preliminary matters, the Board notes in the 
veteran's May 2006 NOD, and in his  February 2008 hearing 
testimony, the veteran raised a claim for a total rating-
apparently, one  based on individual unemployability due to  
service-connected disability  (TDIU).   During the hearing, 
the veteran also suggested that he had a kidney condition and 
other problems due to exposure to Agent Orange in service, 
and, in a March 2008 letter, the veteran's representative 
asserted that the veteran's cancer was war related.  As the 
RO has not adjudicated any of these matters, they are not 
properly before the Board, and, hence,  are referred to the 
RO for appropriate action.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran and his representative contend that the veteran's 
service-connected PTSD is more severe than reflected in his 
current 10 percent disability rating.  In this regard, the 
veteran reports symptoms of nightmares, difficulty 
concentrating, flashbacks, chronic sleep disturbance, 
hypervigilance, exaggerated startle response, anxiety, social 
isolation, and depression.  In addition, the veteran and his 
representative testified that the veteran was recently 
evaluated by a VA psychiatrist pertaining to his service-
connected PTSD. 

The Board notes that the veteran was afforded a VA PTSD 
examination in January 2004 in connection with his claim for 
service connection for PTSD.  However this medical evaluation 
is  over 4 years old, and was  obtained in connection with 
the veteran's claim for service connection for PTSD.  

Therefore, to ensure that the record reflects the current 
severity of the veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the original claim (as such claims will be decided 
on the basis of evidence of record.  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in San Juan, Puerto Rico dated 
through September 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
must obtain all outstanding pertinent treatment and/or 
evaluation records since September 2006 from the San Juan 
VAMC, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

The RO should also provide the appellant appropriate notice 
and further opportunity to provide information and evidence 
pertinent to the claim on appeal.  

In this regard, the Board  notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  The claims file reveals that additional 
RO action, in regards to the claim for an initial higher 
rating for PTSD, is needed to comply with the notification 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) held  that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claim for a higher initial rating 
for PTSD, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the veteran meets the requirements of the decisions 
in Vasquez-Flores (cited to above), as well as 
Dingess/Hartman (cited to above)-particularly as regards  
disability ratings and effective dates,  as appropriate.  The 
RO should specifically request that the veteran provide 
authorization to enable VA to obtain pertinent treatment from 
his private psychiatrist, Alberto Varela, M.D., from August 
2001 to the present.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions  requested on remand does not relieve the RO 
of the  responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for a  higher initial rating 
for PTSD should include consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, is 
warranted.  

As a final point, the Board notes that, as  regards to the 
matter of  an earlier effective date, the Board points out 
that  an appeal consists of a timely filed NOD in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007).

Procedurally, the claims file indicates that, in May 2006, 
the veteran filed a NOD with the effective date assigned for 
the grant of service connection (and award of initial 
compensation0 for PTSD.  In December 2006, the RO issued a 
SOC addressing the matter of an earlier effective date.  
However, the claims file includes no document filed by the 
appellant with the RO that constitutes a timely-filed 
substantive appeal as to the issues addressed in the SOC.  As 
such, it does not appear that a timely appeal as to this 
issue has been perfected.

Because the RO has not addressed the question of timeliness 
of this matter, the veteran has not been furnished the 
pertinent legal authority governing the question, nor 
afforded the opportunity to respond.  Accordingly, to avoid 
any prejudice to the veteran, the RO should address the 
question of timeliness of the appeal in connection with claim 
for an earlier effective date for the grant of service 
connection for PTSD, in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If the RO finds 
that a substantive appeal was not timely perfected, then it 
must furnish to the appellant an appropriate supplemental SOC 
(SSOC) that includes citation to and discussion of all legal 
authority governing the question of a timely perfected 
appeal, and afford him the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

If, and only if, the RO determines that the veteran has 
perfected a timely substantive appeal should the RO undertake 
further action on the claim for an earlier effective date, to 
include any notification and/or development action consistent 
with the VCAA, as appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the San Juan 
VAMC all outstanding records of evaluation 
and/or treatment for the veteran's PTSD, 
from September 2006 to the present.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should send to the veteran and 
his representative a VCAA-compliant 
notice letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on  appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide sufficient information and 
authorization to obtain all medical 
records from his private psychiatrist, 
Alberta Varela, M.D., who provided 
treatment for his PTSD from August 2001 
to the present, as indicated by the 
veteran's February 2008 testimony before 
the undersigned. 

The RO should request that the veteran 
submit all evidence in his possession 
relating to the claim for a higher 
initial rating for PTSD l, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the psychiatrist designated 
to examine the veteran, and the  
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his PTSD symptoms.  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The  examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The examiner should also provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability; and express an opinion as 
to whether, at any point(s) since the 
September 9, 2002 effective date of the 
grant of service connection, the 
veteran's PTSD has increased in severity 
(and, if so, the approximate date(s) of 
any such change(s)).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re adjudicate the claim for an 
initial rating in excess of 10 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
express consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

8.  Unless the claim for a higher initial 
rating for the veteran's service-
connected PTSD is granted to the 
veteran's satisfaction, then the RO must 
furnish to the veteran and his attorney 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

9.  The  RO should address the question 
of whether a timely appeal has been 
perfected with respect to the denial of 
an earlier effective date for the grant 
of service connection for PTSD.  If the 
RO's determination of the timeliness 
questions is adverse to the veteran, the 
RO must furnish to the veteran and his 
attorney an appropriate SSOC that 
includes citation to and discussion of 
all pertinent legal authority, along with 
clear reasons and bases for all 
determinations, and  afford them the 
appropriate time period for response..

10.  If, and only if, the RO's 
determination on the question of whether 
an appeal for an earlier effective date 
has been timely perfected is favorable to 
the veteran should the RO undertake any 
additional notification and/or 
development action on the claim for an 
earlier effective date for the grant of 
service connection for PTSD before 
readjudicating such claim, on the merits. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



